UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4661


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HERIBERTO ORTIZ-MERCADO,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cr-00361-BO-1)


Submitted:   January 20, 2012             Decided:   February 7, 2012


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Thomas   G.   Walker,   United  States    Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Heriberto Ortiz-Mercado pled guilty to possession of

contraband in prison, in violation of 18 U.S.C. § 1791(a)(2)

(2006).       The    district   court    sentenced   Ortiz-Mercado    to   two

months’ imprisonment, to run consecutively to the sentence he

was serving at the time of his offense.              Ortiz-Mercado appeals,

arguing   that       his   sentence      is   substantively    unreasonable.

Finding the sentence substantively reasonable, we affirm.

          We review a sentence for reasonableness, applying an

abuse-of-discretion standard.            Gall v. United States, 552 U.S.

38, 51 (2007).       If we find the sentence procedurally reasonable, *

we   review    the    substantive       reasonableness   of   the   sentence,

“taking into account the totality of the circumstances.”              United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007) (internal

quotation marks omitted).           A sentencing court must “impose a

sentence sufficient, but not greater than necessary, to comply

with the purposes [of sentencing].”            18 U.S.C. § 3553(a) (2006).

“Even if we would have reached a different sentencing result on

our own, this fact alone is ‘insufficient to justify reversal of




     *
         Ortiz-Mercado does  not   challenge  the  procedural
reasonableness of his sentence.     See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (noting that
party’s failure to raise issue in opening brief results in
abandonment of issue).



                                         2
the district court.’”          Pauley, 511 F.3d at 474 (quoting Gall,

552 U.S. at 51).

             After a review of the record, we conclude that the

district    court’s     sentence   was     substantively          reasonable.           The

court    considered       arguments       from       both     parties         regarding

mitigating and aggravating sentencing factors, and it explicitly

accounted for Ortiz-Mercado’s serious illness in announcing its

sentence.      The     district    court     did     not    act     unreasonably        in

considering the need to punish Ortiz-Mercado’s federal offense

separately     from     administrative       sanctions       assessed         by    prison

officials.     Ultimately, we conclude the brief sentence imposed

was not disproportionate with the § 3553(a) factors as a whole,

and   the    district    court’s    decision         to    impose      a     consecutive

sentence amounting to one-third of the statutory maximum did not

constitute an abuse of discretion.

            Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented          in   the    materials

before   the   court     and   argument      would    not    aid       the   decisional

process.

                                                                                   AFFIRMED




                                         3